



COURT OF APPEAL FOR ONTARIO

CITATION:
Sistem Mühendislik Inşaat Sanayi
    Ve Ticaret Anomic Sirketi v. Kyrgyz Republic, 2013 ONCA 83

DATE: 20130208

DOCKET: C55937

Goudge, Cronk and LaForme JJ.A.

BETWEEN

Sistem Mühendislik Inşaat Sanayi Ve Ticaret
    Anomic Sirketi

Applicants (Respondent)

and

Kyrgyz Republic and
Kyrgyzaltyn
    JSC

Respondents (
Appellant
)

J.B. Casey and C. Doria, for the appellant

G. Pollack and S. Frankel, for the respondent

Heard: February 6, 2013

On appeal from the order of Justice David M. Brown of the
    Superior Court of Justice, dated July 25, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis to interfere with the order under appeal.  We agree with
    Brown J. particularly with what he said at paragraphs 25 and 34 of his reasons
    for judgment.  The appellant can at best be described as being contingently
    affected by the recognition order. That does not come within Rule 38.11. The
    appellants appeal of the standing issue is dismissed.

[2]

Mr. Casey acknowledges that this disposes of the entire appeal and it is
    therefore unnecessary for us to deal with any of the other issues raised below.
    Costs to the respondent fixed at $20,000 all inclusive.


